Tortoise Capital Resources Corp. Schedules Earnings Release for its Second Quarter Ended May 31, 2009 LEAWOOD, Kan. – June 29, 2009 – Tortoise Capital Resources Corp. (NYSE: TTO) announced that on Thursday, July 9, 2009, it will report its earnings results for the second quarter ended May 31, 2009. The company will host a conference call at 4 p.m. CDT on Thursday, July 9, 2009 to discuss its second quarter financial results. Please dial-in approximately five to 10 minutes prior to the scheduled start time. U.S./Canada: (866) 225-8754 The call will also be webcast in a listen-only format. A link to the webcast will be accessible at www.tortoiseadvisors.com. A replay of the call will be available beginning at 7:00 p.m. CDT on July 9, 2009 and continuing until 11:59 p.m. CDT July 23, 2009, by dialing (800) 406-7325 (U.S./Canada). The replay access code is 4075823#. A replay of the webcast will also be available on the company's Web site at www.tortoiseadvisors.com through July 9, 2010. About Tortoise Capital Resources Corp. Tortoise Capital Resources invests primarily in privately-held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream segment, of the U.S. energy infrastructure sector. About Tortoise Capital Advisors Tortoise Capital Advisors, LLC is a pioneer in capital markets for master limited partnership (MLP) investment companies and a leader in closed-end funds and separately managed accounts focused on MLPs in the energy sector. As of May 31, 2009, the adviser had approximately $2.0 billion of assets under management. For more information, visit our Web site at www.tortoiseadvisors.com. Safe Harbor Statement This press release shall not constitute an offer to sell or a solicitation to buy, nor shall there be any sale of the securities in any state or jurisdiction in which such offer or solicitation or sale would be unlawful prior to registration or qualification under the laws of such state or jurisdiction. Investors should consider the investment objective, risks, charges and expenses of the fund carefully before investing. For this and other important information, investors should refer to the closed-end fund prospectus and read it carefully before investing. Contact information: Tortoise Capital Advisors, LLC Pam Kearney, Investor Relations, (866) 362-9331, pkearney@tortoiseadvisors.com
